DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: “A anode material” should be “An anode material”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 5-10 are rejected under 35 U.S.C. 103 as being anticipated by Wang, et al. "Spinel to rock-salt transformation in high entropy oxides with Li incorporation," Electrochem 1.1 (Published March 16 2020): 60-74.
	Regarding claim 1, Wang discloses an anode material for a lithium battery (abstract), comprising:
	a spinel-structured high entropy oxide represented by (NiMnFeM1M2)yOz, wherein M1 and M2 are independently selected from Co, Zn, or Mg, (last paragraph of Introduction, first paragraph of Section 2.1, second paragraph of Section 3, Fig. 1c) and the implied structure from Fig. 2 is (Ni0.15Mn0.15Fe0.15Zn0.15Mg0.15)O, which falls within the claimed range of (NiaMnbFecM1dM2e)3O4, a+b+c+d+e=1, 0.01<a<0.35, 0.01<b<0.35, 0.01<c<0.35, 0.01<d<0.35, and 0.01<e<0.35.
	In particular, table 1 provides a structure meeting claim 1 except with Cr instead of Zn,  However, the disclosure of provides motivation for the Zn and Mg as M1 and M2 (see introduction).  Therefore, it would be obvious to one of ordinary skill in the art to provide the oxide zinc inclusive oxide of Wang in the composition range claimed, as such as structure is specifically provided by Wang. 
	Regarding claim 2, Wang further discloses the anode material for a lithium battery according to claim 1, wherein ratios of metal elements of the spinel-structured high entropy oxide are the same (second paragraph of Section 3 – regarding ratio of the other metals constant).
	Regarding claim 5, Wang further discloses the anode material for a lithium battery according to claim 1, further comprising a conductive agent (carbon black, Section 2.3), and based on a total weight of the anode material for a lithium battery, a content of the conductive agent (carbon black) is 22 wt%, which falls within the claimed range of 30 wt % or less.
	Regarding claim 6, Wang further discloses the anode material for a lithium battery according to claim 5, wherein the conductive agent comprises graphite (second paragraph of Section 2.2) or carbon black (first paragraph of Section 2.3).
	Regarding claim 7, Wang further discloses the anode material for a lithium battery according to claim 1, further comprising a binder (polyvinylidene difluoride binder, Section 2.3), and based on a total weight of the anode material for a lithium battery, a content of the binder is 15 wt%, which falls within the claimed language of 20 wt % or less.
	Regarding claim 8, Wang further discloses the anode material for a lithium battery according to claim 7, wherein the binder comprises polyvinylidene difluoride (PVDF, Section 2.3).
	Regarding claim 9, Wang further discloses a lithium battery (LIB, Section 2.3) comprising:
	a cathode (Li metal, counter electrode);
	an anode made from the anode material for a lithium battery according to claim 1 (slurry with spinel-structured high entropy oxide);
	a separator (glass microfiber filter paper) located between the cathode and the anode; and
	an electrolyte (LiPF6).
	Regarding claim 10, Wang further discloses the lithium battery according to claim 9, wherein a material of the cathode comprises lithium metal or lithium cobalt nickel oxide (LiNi1-X-yCoxMnyO2, NCM, fifth paragraph of Section 3).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. "Spinel to rock-salt transformation in high entropy oxides with Li incorporation," Electrochem 1.1 (2020): 60-74 as applied to claim 1 above, and further in view of Chen, et al. "A new spinel high-entropy oxide (Mg 0.2 Ti 0.2 Zn 0.2 Cu 0.2 Fe 0.2) 3 O 4 with fast reaction kinetics and excellent stability as an anode material for lithium ion batteries," RSC Advances 10.16 (2020): 9736-9744.
	Regarding claim 3, Wang further discloses the anode material for a lithium battery according to claim 1, wherein M2 is Co (last paragraph of Introduction, first paragraph of Section 2.1, second paragraph of Section 3, Fig. 1c), but does not teach wherein M1 and M2 are independently selected from Co or Ti.
	However, Wang implies the transition from spinel to rock-salt structure ultimately determines the capacity in Fig. 8a, which the reduction peak gradually increase with increasing Li concentration until the rock-salt phase was formed (last paragraph of page 69) and referring to formation of surface contaminates, such as carbonate and chromate species, in the lithiated high entropy oxide (first paragraph of page 69). Wang further teaches that this transition from spinel to rock-salt phase can be tailored by replacing the multivalent elements present in the lattice (Section 4 on page 70).
	Chen teaches a spinel-structured high-entropy oxide (Mg0.2Ti0.2Zn0.2Cu0.2Fe0.2)3O4 as an anode for lithium batteries (last paragraph of Introduction on page 9737), in particular Chen teaches Ti as an element used in a spinel-structured high-entropy oxide. Chen further discloses the high-entropy oxides with different electrochemically active elements as anode materials for lithium batteries can be designed (last paragraph of Conclusion on page 9742). 
	The teaching above identifies the elements of the spinel-structured high-entropy oxide as results effective.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to use and optimize Ti as an element of the spinel-structured high-entropy oxide as taught by Chen in the spinel-structured high-entropy oxide of Wang, in order improve capacity and output properties.
	Regarding claim 4, Wang further discloses the anode material for a lithium battery according to claim 1, but does not teach wherein the spinel-structured high entropy oxide comprises (Ni0.2Co0.2Mn0.2Fe0.2Ti0.2)3O4 or (Ni0.2Co0.2Mn0.2Fe0.2Sn0.2)3O4.
	However, Wang implies the transition from spinel to rock-salt structure ultimately determines the capacity in Fig. 8a, which the reduction peak gradually increase with increasing Li concentration until the rock-salt phase was formed (last paragraph of page 69) and referring to formation of surface contaminates, such as carbonate and chromate species, in the lithiated high entropy oxide (first paragraph of page 69). Wang further teaches that this transition from spinel to rock-salt phase can be tailored by replacing the multivalent elements present in the lattice (Section 4 on page 70).
	Chen teaches a spinel-structured high-entropy oxide (Mg0.2Ti0.2Zn0.2Cu0.2Fe0.2)3O4 as an anode for lithium batteries (last paragraph of Introduction on page 9737), in particular Chen teaches Ti as an element used in a spinel-structured high-entropy oxide. Chen further discloses the high-entropy oxides with different electrochemically active elements as anode materials for lithium batteries can be designed (last paragraph of Conclusion on page 9742). 
	The teaching above identifies the elements of the spinel-structured high-entropy oxide as results effective.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to perform routine optimization on the spinel-structured high-entropy oxide by selecting a structure containing Ni, Co, Mn and Fe as taught by Wang and Ti as taught by Chen, in order improve capacity and output properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728